Citation Nr: 1112508	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-08 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

 Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1975 to September 1983 in the Air Force with additional service in the reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Oakland, California.

The Veteran requested a hearing at a local VA office before a member of the Board on his March 2008 VA Form 9 and in a statement submitted by his representative in March 2009.  The Veteran was scheduled for a hearing before the Board in February 2011 and was provided notice of this hearing in December 2010.  However, he did not appear for the hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).


FINDING OF FACT

The objective evidence does not establish that bilateral hearing loss was incurred in or aggravated by service, nor has it been shown that is was diagnosed within a year of the Veteran's separation from service.


CONCLUSION OF LAW

Sensorineural hearing loss was not incurred or aggravated in the Veteran's active duty service; nor may it be so presumed.  38 U.S.C.A §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.

In May 2006 the agency of original jurisdiction (AOJ) provided the notices required by 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the veteran was expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The May 2006 notice letter included the information as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as interpreted by Dingess.

It is, therefore, the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtain military records, obtaining medical records, scheduling the Veteran for hearing before the Board, and providing VA examinations.  Consequently, the duty to notify and assist has been met.

Service Connection

To establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. §3.303(a).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

The first element of service connection is a showing by competent medical evidence of a current disability.  Impaired hearing will be considered to be a disability under 38 C.F.R. §3.385 when either 1) the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater, 2) when the auditory threshold in at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater, or 3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Veteran claims that he has hearing loss as a result of loud noise exposure during service.  The Veteran stated he was involved in training with weapons in the Air Force with no hearing protection.  In addition, his duties included working in hangers and flight lines where he was exposed to loud get engine noise.  According to the Veteran's in-service personnel records, the Veteran was a plumbing specialist during his active duty.  

The Veteran's active service treatment records are silent of any complaint or treatment for loud noise exposure or hearing loss.  For example, the Veteran underwent an audiological examination in December 1980, the report of which indicates his hearing was within normal limits, bilaterally. 

Following separation from active duty, the Veteran enlisted in the Air Force reserves.  During this time, the Veteran's pure tone thresholds, in decibels, were the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
5
5
5
15
See Air Force Reserve Enlistment examination, dated September 1986.




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
0
LEFT
0
0
0
0
10
See Air Force Reserve Examination, dated July 1990.




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
20
10
LEFT
10
0
0
0
20
See Air Force Reserve Examination, dated August 1995.




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
25
LEFT
5
10
5
20
45
See Hearing Conservation Data, dated September 2001.

In June 2006, the Veteran was afforded a VA audiological examination which revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
20
25
LEFT
5
5
5
20
25

Speech recognition scores were 100 percent bilaterally.  Upon examination and review of the evidence of record, the VA audiologist determined the Veteran's "hearing is within normal limits and is not caused by acoustic trauma."  See VA audiological examination, dated June 2006.

In December 2006, the Veteran underwent audiological examination at Travis Air Force Base.  The pure tone thresholds, in decibels, were the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
20
30
LEFT
10
0
5
40
70

However, a follow up examination the day after revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
20
25
LEFT
5
0
0
30
65
See Hearing Conservation Data, dated December 2006.

In November 2007, the Veteran was afforded another VA audiological examination where he reported noise exposure in the military.  He stated he was a plumber for three years and an office manager for eighteen years.  He also reported a history of recurrent tinnitus.  An examination revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
20
40
LEFT
0
5
0
35
55

Speech recognition scores were 96 percent for the right ear and 94 percent for the left ear.  The Veteran was diagnosed with mild sensorineural hearing loss in the right ear and mild to moderately severe sensorineural hearing loss in the left ear.  See VA audiological examination, dated November 2007.

The VA audiologist opined that the Veteran's hearing loss was not caused by or a result of his military service.  The audiologist determined "during active duty, hearing at the left ear was fluctuating between normal and borderline mild hearing loss at 6 KHZ.  This mild hearing loss occurred at a frequency not considered for VA rating purposes, nor was hearing loss severe enough to be considered for VA compensation."  Furthermore, based on the results of this examination, the VA audiologist stated "hearing has decreased bilaterally since the 2006 exam indicating current hearing loss was incurred after 2006, most likely due to occupational noise exposure since [Veteran] is continually exposed to noise on a daily basis, and not due to military service."  Id. 

The Veteran also submitted printed out copies of emails exchanged in September and October 2001with Major R. L. E. In these emails, the Veteran stated he had not fired a firearm in the last 12 years and only during this service in the reserves.  The Veteran questioned how the usage of a firearm will affect his hearing loss.  Major R. L. E. replied:

I do not have your 1985 information now; if the values were 0-25dB for all frequencies, then your hearing would have been normal. Because of the extremely high noise levels from shooting, one round fired without hearing protection can cause loss; even with hearing protectors the noise intensity from rifles/shotguns is enough to vibrate the skull and cause hearing damage.  One ear is usually worse, the one closest to the barrel tip. Typical occupational noise causes loss to both ears equally. Your history and loss pattern are characteristic of losses seen with right shoulder gun firing.

See emails between Veteran and Major R. L. E., dated September and October 2001.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to service connection for hearing loss.  Although there is a diagnosis of hearing loss, the most probative medical evidence of record establishes that such was not caused by or aggravated by the Veteran's military service.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his of her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.

While Major R. L. E., does provide a positive nexus opinion, the Board finds, however, that the November 2007 VA examination report is more probative than the statement made in the Veteran's emails.  The VA examiner's opinion is based on review of the claims folder, including the Veteran's service treatment records, and her opinion thoroughly discusses the Veteran's pertinent in-service and post-service medical history.  The VA examiner offered a detailed explanation of the rationale for the opinion that incorporates both the facts of the Veteran's case and the pertinent medical principles.  Given the VA examiner's access to the claims folder and the thoroughness and detail of the opinion, the Board finds this opinion to be highly probative to determining whether service connection for a bilateral hearing loss is warranted.

The rationale provided by Major R. L. E. for the opinion rendered is of little probative value.  Id. at 300-01.  It does not appear Major R. L. E. reviewed the Veteran's record in its entirety.  In addition, the Board notes that Major R. L. E. stated in October 2001 the Veteran's history and loss pattern were consistent with right shoulder gun firing.  However, the medical evidence available until October 2001 indicates the Veteran hearing loss in the right ear was no worse than the left ear.  Notably, the September 2001 audiological examination determined the Veteran's left ear hearing loss was greater than the right ear.  Finally, the Board finds there is no indication Major R. L. E. is qualified to render a medical determination. 

Similarly, while the Veteran may sincerely believe that his hearing loss was caused by or the result of his military service, the Veteran, as a lay person without the appropriate medical training and expertise, he is simply not competent to provide a probative opinion on a medical matter, to include the diagnosis of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Finally, it is noted that hearing loss was not diagnosed within a year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309.

The Board is sympathetic to the Veteran's cause and appreciates his honorable military service.  However, in this case, even if the Board conceded in-service acoustic trauma, based on the normal hearing during service, the length of time between separation and the initial manifestation of chronic hearing loss, and, significantly, the VA examiner's negative nexus opinion, the evidence for the Veteran's claim is outweighed by the countervailing evidence.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for bilateral hearing loss is denied. 


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


